By the Gowrt

Wilson, C. J.
A jury having been waived in this action, the issues of law and fact were submitted to the court for trial. After hearing the evidence offered, and the arguments of counsel, the court filed a decision or finding, as required by statute.
After finding the facts, the decision concluded as follows: “Ordered, that the plaintiff herein have judgment as prayed for in his complaint.”
*204The statute provides that, iu giving the decision, the facts found and the conclusions of law must be separately stated. The decision in this case was a substantial compliance with the requirement of the statute. The concluding sentence above quoted, may be treated as an enunciation of the conclusion of law, that the plaintiff is entitled to judgment. The form of the finding is not material; from such decision an appeal does not lie. The correct practice in such case is to perfect the judgment of record, when either party may appeal from the same. Ames v. Minn. Boom Co., 8 Minn. 470.
The defendants in this case having appealed from the decision, the appeal is dismissed.